DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 18-22 in the reply filed on 12/21/202 is acknowledged.  The traversal is on the ground(s) that the claims us the same inventive concept and make a contribution over the prior art.  This is not found persuasive because the claims do not make a contribution over the prior art as outlined below.  It is noted that for a Lack of Unity to be proper that either not making a contribution over the prior art or not containing the same inventive concept has to be true, not necessarily both.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in India on 12/22/2015. It is noted, however, that applicant has not filed certified copies of the 6841/CHE/2015 and 3842/CHE/2015 applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andler et al. (US 2012/0114971 A1).
	As to claim 18, Andler teaches using a friction surfacing process (rolling in para 0061-0062) where the coating (called the base) has a density greater than 98% of its theoretical density (para 0042) and less than 0.5% dilution (or impurity amount) in para 0033.
	As to claim 22, the base is machined as discussed in para 0063-0066, for example, roughening.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Saxton et al. (US 2008/0166578 A1).
	As to claim 18, Saxton teaches using a friction surfacing process (rolling in para 0056) where the coating has a density greater than 98% of its theoretical density (para 0056) and less than 0.5% dilution (or impurity amount) in para 0057.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andler et al. or Saxton et al. in view of White (US 6457629 B1).
Andler or Saxton teach coating a journal bearing and shaft but do not teach the rotating cylinder for depositing the coating material with the claimed thickness, heat levels and gradients.   White discloses such a process (Fig. 1) the produces gradients (Fig. 9) where the heat affected zone has a low thickness (col. 4-5 lines 65-7) and the layer itself has a thickness within the claimed range (col 5 lines 34-50), applied by the claimed cylinder (detailed throughout the document, col. 6 et seq, for example) for dimensional control and more control over the coating process in general (col. 5 lines 17-50).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Andler or Saxton to include the rotating cylinder for depositing the coating material with the claimed thickness, heat levels and gradients as taught by White in order to gain dimensional control and more control over the coating process in general.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxton et al. in view of Andler et al.
Saxton does not teach further machining.  Andler teaches processes such as roughening to apply other films to the deposited coating in para 0063-0066.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Saxton to include further machining of its layer as Andler teaches it prepares the layer for further deposition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715